     Case 3:20-cv-00482 Document 15 Filed 05/27/21 Page 1 of 2 PageID #: 397




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


MALINA DEE SAVAGE,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0482

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.



                            MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Claimant’s request to reverse the Commissioner’s

decision (ECF No. 12), grant the Commissioner’s request to affirm his decision (ECF No. 13),

affirm the final decision of the Commissioner, and dismiss this action from the Court’s docket.

Neither party has filed objections to the Magistrate Judge’s findings and recommendation.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES Claimant’s request to reverse the Commissioner’s decision

(ECF No. 12), GRANTS the Commissioner’s request to affirm his decision (ECF No. 13),

AFFIRMS the final decision of the Commissioner, and DISMISSES this action from the Court’s

docket, consistent with the findings and recommendation.
    Case 3:20-cv-00482 Document 15 Filed 05/27/21 Page 2 of 2 PageID #: 398




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        May 27, 2021




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
